DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 12/21/21.  Claims 1 and 18 were amended.  Claims 1-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 12/21/21, with respect to the rejections of claims 1-20 under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C 112(b) have been withdrawn. 
4.	Applicant’s arguments, see page 7 of Remarks, filed 12/21/21, with respect to the rejections of claims 1-20 on the grounds of nonstatutory double patenting have been fully considered and are persuasive.  The rejections of claims 1-20 on the grounds of nonstatutory double patenting have been withdrawn. 

Terminal Disclaimer
5.	The terminal disclaimer filed on 12/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,544,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
The closest prior art reference, Mason (US Pat. 3,490,254), teaches a fabric treating appliance comprising: a cabinet (10) defining an interior and having a top wall defining an access opening (13) [Fig. 1; col. 2, lines 17-23]; a cover (11) movable relative to the cabinet between opened and closed positions to selectively close the access opening [Fig. 1; col. 2, lines 17-23]; a tub (21) located within the interior and having an open top aligned with the access opening [Fig. 2; col. 2, lines 38-41]; a rotatable basket (14) located within the tub and having a loading opening aligned with the open top and the access opening [Fig. 2; col. 2, lines 20-23]; a top wall (12) extending between at least one of the cabinet and the tub [Fig. 1, 3; col. 2, lines 20-23]; a scrubbing tool seat (at 38) located in the top wall [Fig. 1, 3; col. 2, lines 27-33; col. 3, lines 19-22]; and a scrubbing tool (16) removably disposed in the scrubbing tool seat [Fig. 1-3; col. 2, lines 27-33].  Mason does not teach that the ‘scrubbing tool seat’ (at 38) is recessed in the top wall for the scrubbing tool (16) to be disposed, nor does Mason teach that the ‘scrubbing tool’ (16) comprises a gripper portion and a set of bristles mounted on the tool opposite the gripper portion, with the scrubbing tool removably disposed in the scrubbing tool seat such that the gripper portion is oriented up and a height of the gripper portion is such that at least a portion of the gripper portion extends above the top wall.  Furthermore, Mason does not teach an aperture in the seat fluidly connected to the tub to define a drain in fluid communication with the tub, wherein excess liquid from the scrubbing tool (16) can be drained through the aperture and into 
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
Hortel (US Pat. 6,233,771) teaches a cleaning device comprising a set of bristles (206) mounted opposite a gripper portion (204) for spot-cleaning fabrics in a non-immersion dry cleaning operation that allows a user to pre-spot fabrics without resorting to scrubbing [abstract; col. 2, lines 6-12; col. 7, lines 51-65].
Kottmeyer (US Pat. 806,680) teaches a washboard comprising a rubbing board or wall (3), side walls (4), and a top (C) having a depressed soap holder (5) with perforations (6) to drain the soap, where the washboard is permanently fixed in a wash tub (1) [Fig. 1-3; pg. 1, lines 27-49].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711